Case 1:19-cv-03314-TWP-MPB Document 33 Filed 10/22/19 Page 1 of 10 PageID #: 231



                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

  JOHN M. SCHMITZ, ANNE SVEC,              )
  GOLDA BOU, and JUAN RAMOS                )
                                           )
             Plaintiffs,                   )
                                           )
       v.                                  )    Case No. 1:19-cv-03314-TWP-MPB
                                           )
  MARION COUNTY BOARD                      )
  OF ELECTIONS,                            )
  CONNIE LAWSON, and                       )
  MYLA ELDRIDGE,                           )
                                           )
             Defendants.                   )

                              CASE MANAGEMENT PLAN

  I.   Parties and Representatives

       A.    Plaintiffs are John M. Schmitz, Anne Svec, Golda Bou, and Juan Ramos.

             Defendants are the Marion County Board of Elections, Connie Lawson, and Myla
             Eldridge.

       B.    Counsel for Plaintiffs:

             Mark Small
             PO Box 20612
             815 E 63rd Place, Suite 101
             Indianapolis, Indiana 46220
             marksmall2001@yahoo.com
             (317) 252-4800

             Counsel for the Marion County Board of Elections and Myla Eldridge:

             Daniel P. Bowman (31691-49)
             Anne C. Harrigan (23601-64)
             OFFICE OF CORPORATION OF COUNSEL
             200 E. Washington Street, Suite 1601
             Indianapolis, IN 46204
             daniel.bowman@indy.gov
             anne.harrigan@indy.gov
             (317) 327-4055
Case 1:19-cv-03314-TWP-MPB Document 33 Filed 10/22/19 Page 2 of 10 PageID #: 232




               Anne K. Ricchiuto, (25760-49)
               Stephanie L. Boxell, (31234-49)
               FAEGRE BAKER DANIELS LLP
               300 North Meridian Street, Suite 2700
               Indianapolis, IN 46204-1782
               Tel: (317) 237-0300
               anne.ricchiuto@faegrebd.com
               stephanie.boxell@faegrebd.com

               Counsel for Connie Lawson:

               Jefferson S. Garn
               Rebecca L. McClain
               Parvinder K. Nijjar
               Robert A. Rowlett
               Office of the Attorney General
               302 W. Washington St.
               IGC-South, Fifth Floor
               Indianapolis, IN 46204-2770
               Email: jefferson.garn@atg.in.gov
               Phone: (317) 234-7119

        Counsel shall promptly file a notice with the Clerk if there is any change in this
        information.

  II.   Jurisdiction and Statement of Claims

        A.     The parties shall state the basis for subject matter jurisdiction. If there is
               disagreement, each party shall state its position.

        B.     Plaintiffs believe that because the Court held against Plaintiffs on preliminary
               injunctive relief does not equate to a grant of summary judgment for defendants.
               The facts will establish that the manner in which signatures for candidate petitions
               are counted toward that candidates required number to be included on a ballot has
               been discriminatory. Furthermore, address information for voters has not been
               updated so as to be consistent with the NVRA and HAVA. Furthermore, voters
               with non-traditional addresses and voters who are of protected classes also were
               omitted by defendants.

        C.     The Indiana Secretary of State has still not been sued as of the preparation of the
               case management plan. The Secretary has raised this issue several times and has
               not waived service. Thus, the Court does not have personal jurisdiction over the
               Secretary in this case. Further, there is no ongoing injury that would be
               redressible by the Secretary, so the plaintiffs do not have standing against the
               Secretary.

                                                  2
                                                                        Revision Date: September 7, 2018
Case 1:19-cv-03314-TWP-MPB Document 33 Filed 10/22/19 Page 3 of 10 PageID #: 233




               The Marion County Board of Elections (the “Board”) and Myla Eldridge (“Clerk
               Eldridge”) deny any liability in this matter. The Court has already found that
               Plaintiffs cannot show a likelihood of success on the merits of their constitutional
               claims. The evidence will continue to support the Court’s decision and establish
               that the Board and Clerk Eldridge are entitled to summary judgment. The facts
               will also establish that the Board and Clerk Eldridge did not violate any
               constitutional provision not raised by Plaintiffs in their preliminary injunction
               motion, nor did they violate the NVRA, HAVA, or any other election law.

  III.   Pretrial Pleadings and Disclosures

         A.    The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
               December 6, 2019

               The Secretary of State objects to being subject to initial disclosure obligations or
               any other case management obligations because the Secretary has not been served
               and the plaintiffs do not have standing to sue the Secretary.

         B.    Plaintiff(s) shall file preliminary witness and exhibit lists on or before December
               13, 2019.

         C.    Defendant(s) shall file preliminary witness and exhibit lists on or before
               December 20, 2019.

         D.    All motions for leave to amend the pleadings and/or to join additional parties shall
               be filed on or before January 6, 2020.

         E.    Plaintiff(s) shall serve Defendant(s) (but not file with the Court) a statement of
               special damages, if any, and make a settlement proposal, on or before
               January 6, 2020. Defendant(s) shall serve on the Plaintiff(s) (but not file with the
               Court) a response thereto within 30 days after receipt of the proposal.

         F.    Except where governed by paragraph (G) below, expert witness disclosure
               deadlines shall conform to the following schedule: Plaintiff(s) shall disclose the
               name, address, and vita of any expert witness, and shall serve the report required
               by Fed. R. Civ. P. 26(a)(2) on or before August 6, 2020. Defendant(s) shall
               disclose the name, address, and vita of any expert witness, and shall serve the
               report required by Fed. R. Civ. P. 26(a)(2) on or before September 7, 2020; or if
               Plaintiff has disclosed no experts, Defendant(s) shall make its expert disclosure on
               or before September 7, 2020.

         G.    Notwithstanding the provisions of paragraph (F), above, if a party intends to use
               expert testimony in connection with a motion for summary judgment to be filed
               by that party, such expert disclosures must be served on opposing counsel no later
               than 90 days prior to the dispositive motion deadline. If such expert disclosures

                                                 3
                                                                       Revision Date: September 7, 2018
Case 1:19-cv-03314-TWP-MPB Document 33 Filed 10/22/19 Page 4 of 10 PageID #: 234



                 are served the parties shall confer within 7 days to stipulate to a date for
                 responsive disclosures (if any) and completion of expert discovery necessary for
                 efficient resolution of the anticipated motion for summary judgment. The parties
                 shall make good faith efforts to avoid requesting enlargements of the dispositive
                 motions deadline and related briefing deadlines. Any proposed modifications of
                 the CMP deadlines or briefing schedule must be approved by the Court.

          H.     Any party who wishes to limit or preclude expert testimony at trial shall file any
                 such objections no later than December 7, 2020. Any party who wishes to
                 preclude expert witness testimony at the summary judgment stage shall file any
                 such objections with their responsive brief within the briefing schedule
                 established by S.D. Ind. L.R. 56-1.

          I.     All parties shall file and serve their final witness and exhibit lists on or before
                 October 6, 2020. This list should reflect the specific potential witnesses the party
                 may call at trial. It is not sufficient for a party to simply incorporate by reference
                 “any witness listed in discovery” or such general statements. The list of final
                 witnesses shall include a brief synopsis of the expected testimony.

          J.     Any party who believes that bifurcation of discovery and/or trial is appropriate
                 with respect to any issue or claim shall notify the Court as soon as practicable.

          K.      Discovery of electronically stored information (“ESI”). The parties do not
                 believe that a substantial volume of ESI will be produced in the case. The parties
                 agree to the following claw back provision:

                         In the event that a document protected by the attorney-client
                         privilege, the attorney work product doctrine or other applicable
                         privilege or protection is unintentionally produced by any party to
                         this proceeding, the producing party may request that the document
                         be returned. In the event that such a request is made, all parties to
                         the litigation and their counsel shall promptly return all copies of
                         the document in their possession, custody, or control to the
                         producing party and shall not retain or make any copies of the
                         document or any documents derived from such document. The
                         producing party shall promptly identify the returned document on a
                         privilege log. The unintentional disclosure of a privileged or
                         otherwise protected document shall not constitute a waiver of the
                         privilege or protection with respect to that document or any other
                         documents involving the same or similar subject matter.

  IV.     Discovery1 and Dispositive Motions


  1
      The term “completed,” as used in Section IV.C, means that counsel must serve their discovery
      requests in sufficient time to receive responses before this deadline. Counsel may not serve
                                                     4
                                                                         Revision Date: September 7, 2018
Case 1:19-cv-03314-TWP-MPB Document 33 Filed 10/22/19 Page 5 of 10 PageID #: 235




        Due to the time and expense involved in conducting expert witness depositions and other
        discovery, as well as preparing and resolving dispositive motions, the Court requires
        counsel to use the CMP as an opportunity to seriously explore whether this case is
        appropriate for such motions (specifically including motions for summary judgment),
        whether expert witnesses will be needed, and how long discovery should continue. To
        this end, counsel must select the track set forth below that they believe best suits this
        case. If the parties are unable to agree on a track, the parties must: (1) state this fact in
        the CMP where indicated below; (2) indicate which track each counsel believes is most
        appropriate; and (3) provide a brief statement supporting the reasons for the track each
        counsel believes is most appropriate. If the parties are unable to agree on a track, the
        Court will pick the track it finds most appropriate, based upon the contents of the CMP
        or, if necessary, after receiving additional input at an initial pretrial conference.

        A.      Does any party believe that this case may be appropriate for summary judgment
                or other dispositive motion?

                The Secretary of State believes this case is appropriate for resolution through a
                dispositive motion because the Court does not have jurisdiction against the
                Secretary and the plaintiffs do not have standing.

                The Board and Clerk Eldridge believe this case is appropriate for summary
                judgment for the reasons stated above in Section II(C).

        B.      On or before June 13, 2020, and consistent with the certification provisions of
                Fed. R. Civ. P. 11(b), the party with the burden of proof shall file a statement of
                the claims or defenses it intends to prove at trial, stating specifically the legal
                theories upon which the claims or defenses are based.

        C.      Select the track that best suits this case:

                  X      Track 2: Dispositive motions are expected and shall be filed by
                August 6, 2020, non-expert witness discovery and discovery relating to liability
                issues shall be completed by June 8, 2020; expert witness discovery and discovery
                relating to damages shall be completed by November 6, 2020. All remaining
                discovery shall be completed by December 8, 2020 from Anchor Date.

                Absent leave of Court, and for good cause shown, all issues raised on summary
                judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.



    discovery requests within the 30-day period before this deadline unless they seek leave of
    Court to serve a belated request and show good cause for the same. In such event, the
    proposed belated discovery request shall be filed with the motion, and the opposing party will
    receive it with service of the motion but need not respond to the same until such time as the
    Court grants the motion.
                                                  5
                                                                       Revision Date: September 7, 2018
Case 1:19-cv-03314-TWP-MPB Document 33 Filed 10/22/19 Page 6 of 10 PageID #: 236



  V.     Pre-Trial/Settlement Conferences

         At any time, any party may call the Judge's Staff to request a conference, or the Court
         may sua sponte schedule a conference at any time. The presumptive time for a settlement
         conference is no later than 30 days before the close of non-expert discovery. The
         parties are encouraged to request an earlier date if they believe the assistance of the
         Magistrate Judge would be helpful in achieving settlement. The parties do not
         believe this case is amenable to settlement.

  VI.    Trial Date

         The parties request a trial date in April 2021. The trial is anticipated to take three days.

  VII.   Referral to Magistrate Judge

         A.     Case. At this time, all parties do not consent to refer this matter to the currently
                assigned Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for
                all further proceedings including trial. [This section should be marked in the
                affirmative only if all parties consent. Do not indicate if some parties consent and
                some do not. Indicating the parties' consent in this paragraph may result in this
                matter being referred to the currently assigned Magistrate Judge for all further
                proceedings, including trial. It is not necessary to file a separate consent. Should
                this case be reassigned to another Magistrate Judge, any attorney or party of
                record may object within 30 days of such reassignment. If no objection is filed,
                the consent will remain in effect.]

         B.     Motions. The parties may also consent to having the assigned Magistrate Judge
                rule on motions ordinarily handled by the District Judge, such as motions to
                dismiss, for summary judgment, or for remand. If all parties consent, they should
                file a joint stipulation to that effect. Partial consents are subject to the approval of
                the presiding district judge.

  VIII. Required Pre-Trial Preparation

         A.     TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
                parties shall:

                1.      File a list of trial witnesses, by name, who are actually expected to be
                        called to testify at trial. This list may not include any witnesses not on a
                        party’s final witness list filed pursuant to Section III.I.

                2.      Number in sequential order all exhibits, including graphs, charts and the
                        like, that will be used during the trial. Provide the Court with a list of
                        these exhibits, including a description of each exhibit and the identifying
                        designation. Make the original exhibits available for inspection by


                                                   6
                                                                         Revision Date: September 7, 2018
Case 1:19-cv-03314-TWP-MPB Document 33 Filed 10/22/19 Page 7 of 10 PageID #: 237



                   opposing counsel. Stipulations as to the authenticity and admissibility of
                   exhibits are encouraged to the greatest extent possible.

             3.    Submit all stipulations of facts in writing to the Court. Stipulations are
                   always encouraged so that at trial, counsel can concentrate on relevant
                   contested facts.

             4.    A party who intends to offer any depositions into evidence during the
                   party's case in chief shall prepare and file with the Court and copy to all
                   opposing parties either:

                   a.      brief written summaries of the relevant facts in the depositions that
                           will be offered. (Because such a summary will be used in lieu of
                           the actual deposition testimony to eliminate time reading
                           depositions in a question and answer format, this is strongly
                           encouraged.); or

                   b.      if a summary is inappropriate, a document which lists the portions
                           of the deposition(s), including the specific page and line numbers,
                           that will be read, or, in the event of a video-taped deposition, the
                           portions of the deposition that will be played, designated
                           specifically by counter-numbers.

             5.    Provide all other parties and the Court with any trial briefs and motions in
                   limine, along with all proposed jury instructions, voir dire questions, and
                   areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                   findings of fact and conclusions of law).

             6.    Notify the Court and opposing counsel of the anticipated use of any
                   evidence presentation equipment.

       B.    ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
             parties shall:

             1.    Notify opposing counsel in writing of any objections to the proposed
                   exhibits. If the parties desire a ruling on the objection prior to trial, a
                   motion should be filed noting the objection and a description and
                   designation of the exhibit, the basis of the objection, and the legal
                   authorities supporting the objection.

             2.    If a party has an objection to the deposition summary or to a designated
                   portion of a deposition that will be offered at trial, or if a party intends to
                   offer additional portions at trial in response to the opponent's designation,
                   and the parties desire a ruling on the objection prior to trial, the party shall
                   submit the objections and counter summaries or designations to the Court
                   in writing. Any objections shall be made in the same manner as for

                                              7
                                                                    Revision Date: September 7, 2018
Case 1:19-cv-03314-TWP-MPB Document 33 Filed 10/22/19 Page 8 of 10 PageID #: 238



                       proposed exhibits. However, in the case of objections to video-taped
                       depositions, the objections shall be brought to the Court's immediate
                       attention to allow adequate time for editing of the deposition prior to trial.

                3.     File objections to any motions in limine, proposed instructions, and voir
                       dire questions submitted by the opposing parties.

                4.     Notify the Court and opposing counsel of requests for separation of
                       witnesses at trial.

  IX.   Other Matters

        None.


 /s/ Mark Small (with permission)                  /s/ Jefferson S. Garn (with permission)
 Mark Small                                        Curtis T. Hill, Jr
 PO Box 20612                                      Jefferson S. Garn
 815 E 63rd Place, Suite 101                       Rebecca L. McClain
 Indianapolis, Indiana 46220                       Parvinder K. Nijar
                                                   Rpbert Austin Rowlett
                                                   Indiana Attorney General
                                                   219 Statehouse
                                                   200 West Washington Street
                                                   Indianapolis, IN 46204

 /s/ Daniel P. Bowman______________
 Daniel P. Bowman (31691-49)
 Anne C. Harrigan (23601-64)
 OFFICE OF CORPORATION OF COUNSEL
 CITY OF INDIANAPOLIS
 200 E. Washington Street, Suite 1601
 Indianapolis, IN 46204

 Anne K. Ricchiuto, (25760-49)
 Stephanie L. Boxell, (31234-49)
 FAEGRE BAKER DANIELS LLP
 300 North Meridian Street, Suite 2700
 Indianapolis, IN 46204-1782
 Tel: (317) 237-0300
 Fax: (317) 237-1000




                                                  8
                                                                       Revision Date: September 7, 2018
Case 1:19-cv-03314-TWP-MPB Document 33 Filed 10/22/19 Page 9 of 10 PageID #: 239



  ******************************************************************************


              PARTIES APPEARED IN PERSON/BY COUNSEL ON                       FOR A
              PRETRIAL/STATUS CONFERENCE.

              APPROVED AS SUBMITTED.

              APPROVED AS AMENDED.

              APPROVED AS AMENDED PER SEPARATE ORDER.

              APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
              SHORTENED/LENGTHENED BY ______________ MONTHS.


              APPROVED, BUT THE DEADLINES SET IN SECTION(S)
              _______________ OF THE PLAN IS/ARE SHORTENED/LENGTHENED BY
              ______________ MONTHS.


              THIS MATTER IS SET FOR TRIAL BY                   ON
              _____________________________. FINAL PRETRIAL CONFERENCE IS
              SCHEDULED FOR ____________________________________ AT     .M.,
              ROOM                   .


              A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                               AT       .M. COUNSEL SHALL APPEAR:

                                        IN PERSON IN ROOM             ; OR

                                        BY TELEPHONE, WITH COUNSEL FOR
                          INITIATING THE CALL TO ALL OTHER PARTIES AND
                          ADDING THE COURT JUDGE AT (____)
                          ___________________; OR

                                        BY TELEPHONE, WITH COUNSEL
                          CALLING THE JUDGE'S STAFF AT (____)
                          ___________________;


              DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN
              _____________________


                                        9
                                                        Revision Date: September 7, 2018
Case 1:19-cv-03314-TWP-MPB Document 33 Filed 10/22/19 Page 10 of 10 PageID #: 240




           Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
  Order of the Court may result in sanctions for contempt, or as provided under Fed. R. Civ. P. 16-
  1(f), to and including dismissal or default.

         APPROVED AND SO ORDERED.




  ________________________                            ___________________________________
  Date                                                U. S. District Court
                                                      Southern District of Indiana




                                                 10
                                                                      Revision Date: September 7, 2018
